Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Claims 1, 7, 9-11, 15, 26-31, 36, and 42-48 are pending.
Claim 1 is currently amended.
Claim 25 is canceled.
Claims 47 and 48 are newly added.
Claims 1, 7, 9-11, 15, 26-31, 36, and 42-48 are under examination on the merits.

Rejections Maintained
35 U.S.C. 103(a)
The rejection of claims 1, 7, 9-11, 15, 26-31, 36, and 42-46 under pre-AJA 35 U.S.C. 103(a) as being unpatentable over Brinkmann et al. (US PG PUB 2010/0081796, publication date: 04/01/2010) in view of Hoogenboom et al. (US PGPUB 2006/0160184, publication date: 07/20/2006) is maintained. Claim 25 is canceled.

Response to Arguments
In Applicant Arguments, dated 09/03/2021, Applicant asserts that every exemplified construct in Brinkmann et al. includes a single chain antigen-binding region, either an scFv or an scFab. As such even though Brinkmann et al. teach a Fab fragment as one of multiple options for a C-terminal antigen-binding region, this teaching does not provide ample motivation for one of 
Applicant’s arguments have been fully considered but are not deemed persuasive. At [0179], Brinkmann et al. teach that “[a]ntibodies of the present invention have two or more binding sites and are bispecific. That is, the antibodies may be bispecific even in cases where there are more than two binding sites (i.e. that the antibody is trivalent or multivalent). Bispecific antibodies of the invention include, for example, multivalent single chain antibodies, diabodies and triabodies, as well as antibodies having the constant domain structure of full length antibodies to which further antigen-binding sites (e.g., single chain Fv, a VH domain and/or a VL domain, Fab, or (Fab)2) are linked via one or more peptide-linkers. The antibodies can be full length from a single species, or be chimerized or humanized. For an antibody with more than two antigen binding sites, some binding sites may be identical, so long as the protein has binding sites for two different antigens (emphasis added).” Brinkmann et al. specifically teach that a bispecific antibody of the invention may include a bispecific antibody having the constant domain structure of a full length antibody to which an additional antigen-binding site is added, and Brinkmann et al. teach that said additional antigen-binding site may be either a) a single chain Fv, b) a VH and/or VL domain, c) a Fab, or d) a (Fab)2. Therefore even though the exemplified constructs of Brinkmann et al. each comprise an additional antigen-binding site that is a single chain Fv, based upon the teachings of Brinkmann et al., one of ordinary skill in the art would have easily been able to envision a bispecific antibody having the constant domain structure of a full length antibody to which an additional antigen-binding site is added, wherein said additional antigen-binding site is a Fab fragment. Furthermore one of ordinary skill in the art would have had a reasonable expectation that substituting a Fab fragment for a single chain antigen-binding domain would result in the production of a functional bispecific antibody.
Applicant further asserts that “even assuming, arguendo, that a skilled artisan would have been motivated by Brinkmann’s general list of further antigen-binding sites to construct and screen the panel of antibodies suggested by the Office that include the option of using conventional Fabs for the first Fab fragment (i.e., the Fab at the C-terminus of the Fc domain), which Applicant does not concede, the skilled artisan would likewise be motivated to try the other options in Brinkmann as well. Thus, in addition to constructing and screening antibodies having single chain and conventional Fabs, the skilled artisan would also construct and screen antibodies that include a single chain Fv, a VH domain and/or a VL domain, and (Fab)2. This would amount to constructing and screening a panel of 624 different possible constructs… Applicant therefore disagrees with the Office’s assertion that a skilled artisan following the teachings of Brinkmann and Hoogenboom would only have a ‘finite number of testable possibilities’ of antibody constructs… A skilled artisan would appreciate that repeating this for 124 possible constructs, much less 624 possible antibody constructs, is not easily achieved, particularly in light of ‘the high level of unpredictability inherent in the antibody arts,’ as acknowledged by the Office.”
Applicant’s arguments have been fully considered but are not deemed persuasive. The Office acknowledges that there are numerous embodiments of the invention of Brinkmann et al. and Hoogenboom et al. However as depicted below, Brinkmann et al. specifically teach a trivalent, bispecific antibody that comprises a single chain antigen-binding domain linked to the C-terminus of an Fc region. This trivalent, bispecific antibody and the instantly claimed bispecific antigen-binding molecule are different for two reasons. First the instantly claimed bispecific antigen-binding molecule comprises a third antigen-binding site that is a Fab fragment; however as detailed above, based upon the teachings of Brinkmann et al., one of ordinary skill in the art would have easily been able to envision a bispecific antibody of the invention that includes a third antigen-binding site, wherein said third antigen-binding site is a Fab fragment. Furthermore one of ordinary skill in the art would have had a reasonable expectation that substituting a Fab fragment for a single chain antigen-binding domain would result in the production of a functional bispecific antibody. Second the instantly claimed bispecific antigen-binding molecule comprises a first antigen-binding site that comprises one of three replacements. As indicated in previous Office Actions, Hoogenboom et al. teach the claimed Fab replacements, and based upon the teachings of Hoogenboom et al., one of ordinary skill in the art would appreciate that the Fab region modifications of Hoogenboom et al. may confer advantageous biological properties to a modified Fab region. In view of these teachings, one of ordinary skill in the art would have had ample motivation to modify the trivalent, bispecific antibody of Brinkmann et al. to comprise a Fab replacement in the first, second, and/or third antigen-binding site to determine if any of said Fab replacements yield a trivalent, bispecific antibody with advantageous biological properties. Therefore even though there are numerous embodiments of the invention of Brinkmann et al. and Hoogenboom et al., the embodiment represented by the instant claim 1 would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention. The rejection of the claims under 35 U.S.C. 103 have been maintained.

New Grounds of Rejection
35 U.S.C. 103(a)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 47 and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brinkmann et al. (US PG PUB 2010/0081796, publication date: 04/01/2010) in view of Hoogenboom et al. (US PG PUB 2006/0160184, publication date: 07/20/2006), as evidenced by Schillaci et al. (Cellular Immunology, 183: 157-161, 1998).
At [0022], Brinkmann et al. teach that “[w]e have now surprisingly found new bispecific anti-EGFR/anti-IGF-1R antibodies, which show at least similar tumor growth inhibition compared with the combination of the parent monospecific antibodies (using only a reduced amount of bispecific antibody) (especially in tumor cells with equal (high) expression levels of both, EGFR and IGF-1R).” At Figure 12, Brinkmann et al. teach a tetravalent, bispecific antibody comprising a full-length antibody specifically binding to one of the two antigens EGFR or IGF1-R and two single chain Fabs specifically binding to the other of the two antigens EGFR or IGF1-R. The tetravalent, bispecific antibody of Figure 12 is depicted below.

                                    
    PNG
    media_image1.png
    900
    583
    media_image1.png
    Greyscale

At [0197], Brinkmann et al. teach that “[i]n one embodiment said bispecific antibody is trivalent using e.g. formats based on a full length antibody specifically binding to one of the two receptors EGFR or IGF-1R, to which only at one C-terminus of one heavy chain a scFab fragment is fused which specifically binds to the other of the two receptors EGFR or IGF-1R.” Although this bispecific, trivalent antibody is not specifically depicted by Brinkmann et al., said trivalent, bispecific antibody would be similar to the tetravalent, bispecific antibody of Figure 12 depicted above; however one of the scFab molecules linked to one of the heavy chain C-termini is removed. Such a trivalent, bispecific antibody would have the structure depicted below.

        
    PNG
    media_image2.png
    723
    585
    media_image2.png
    Greyscale

This structure would meet the limitation of a bispecific antigen-binding molecule comprising: a first Fab fragment which specifically binds to a first antigen; a second Fab fragment and a third Fab fragment, each of which specifically binds to a second antigen; and an Fc domain comprising a first Fc domain subunit and a second Fc domain subunit, wherein the first Fc domain subunit and the second Fc domain subunit are capable of stable association; and wherein
(a)	the bispecific antigen-binding molecule provides monovalent binding to the first antigen and bivalent binding to the second antigen:
(b)	the C-terminus of the second Fab fragment is fused to the N-terminus of the first Fc domain subunit, the C-terminus of the third Fab fragment is fused to the N-terminus of the second Fc domain subunit, and the C-terminus of the first Fc domain subunit is fused to the N-terminus of the first Fab fragment. 
At [0179], Brinkmann et al. teach that “[a]ntibodies of the present invention have two or more binding sites and are bispecific. That is, the antibodies may be bispecific even in cases where there are more than two binding sites (i.e. that the antibody is trivalent or multivalent). Bispecific antibodies of the invention include, for example, multivalent single chain antibodies, diabodies and triabodies, as well as antibodies having the constant domain structure of full length antibodies to which further antigen-binding sites (e.g., single chain Fv, a VH domain and/or a VL domain, Fab, or (Fab)2) are linked via one or more peptide-linkers. The antibodies can be full length from a single species, or be chimerized or humanized. For an antibody with more than two antigen binding sites, some binding sites may be identical, so long as the protein has binding sites for two different antigens.”
Brinkmann et al. do not teach a bispecific antigen-binding molecule comprising: a first Fab fragment which specifically binds to a first antigen; a second Fab fragment and a third Fab fragment, each of which specifically binds to a second antigen; and an Fc domain comprising a first Fc domain subunit and a second Fc domain subunit, wherein the first Fc domain subunit and the second Fc domain subunit are capable of stable association; and wherein
(a)	the bispecific antigen-binding molecule provides monovalent binding to the first antigen and bivalent binding to the second antigen:
(b)	the C-terminus of the second Fab fragment is fused to the N-terminus of the first Fc domain subunit, the C-terminus of the third Fab fragment is fused to the N-terminus of the second Fc domain subunit, and the C-terminus of the first Fc domain subunit is fused to the N-terminus of the first Fab fragment; and 
(c)	the bispecific antigen-binding molecule comprises a replacement in the first Fab fragment, wherein the replacement is selected from the group consisting of (i) a replacement of the variable light domain (VL) with the variable heavy domain (VH), (ii) a replacement of the constant light domain (CL) with the constant heavy domain 1 (CHI), or (iii) a replacement of the Fab light chain (VL-CL) with the Fab heavy chain (VH-CH1). This deficiency is remedied by Hoogenboom et al.
Hoogenboom et al. teach that antibodies can be engineered by crossing-over domains or swapping elements within the Fab region of the antibody, see p. 15 and 16, paragraph [0101]. “In its simplest format, the L chain and H chain Fd region are swapped. A VL-CL-hinge-CH2-CH3 chain is thus paired to a VH-CH1 domain. In a second format, the constant region genes between H and L are swapped. In another form, the CH1 is replaced by a CL. In another form, the VH and VLs are swapped... Antibodies in which the variable regions are swapped may be functionally non-equivalent and yield a more diverse, unnatural or different spectrum of antigen binding or biological activity... Besides the effects of the exchange of the heavy and light chain genes on affinity and/or specificity, the swapping may alter the antibody flexibility and impact the biological behavior.” See [0101]. 
One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the time of the invention to combine the teachings of Brinkmann et al. with the teachings of Hoogenboom et al. to develop a bispecific antigen-binding molecule comprising: a first Fab fragment which specifically binds to a first antigen; a second Fab fragment and a third Fab fragment, each of which specifically binds to a second antigen; and an Fc domain comprising a first Fc domain subunit and a second Fc domain subunit, wherein the first Fc domain subunit and the second Fc domain subunit are capable of stable association; and wherein
(a)	the bispecific antigen-binding molecule provides monovalent binding to the first antigen and bivalent binding to the second antigen:
(b)	the C-terminus of the second Fab fragment is fused to the N-terminus of the first Fc domain subunit, the C-terminus of the third Fab fragment is fused to the N-terminus of the second Fc domain subunit, and the C-terminus of the first Fc domain subunit is fused to the N-terminus of the first Fab fragment; and 
(c)	the bispecific antigen-binding molecule comprises a replacement in the first Fab fragment, wherein the replacement is selected from the group consisting of (i) a replacement of the variable light domain (VL) with the variable heavy domain (VH), (ii) a replacement of the constant light domain (CL) with the constant heavy domain 1 (CH1), or (iii) a replacement of the Fab light chain (VL-CL) with the Fab heavy chain (VH-CH1). One of ordinary skill in the art would have been motivated to do so, because Brinkmann et al. teach a bispecific antigen-binding molecule comprising: a first Fab fragment which specifically binds to a first antigen; a second Fab fragment and a third Fab fragment, each of which specifically binds to a second antigen; and an Fc domain comprising a first Fc domain subunit and a second Fc domain subunit, wherein the first Fc domain subunit and the second Fc domain subunit are capable of stable association; and wherein
(a)	the bispecific antigen-binding molecule provides monovalent binding to the first antigen and bivalent binding to the second antigen:
(b)	the C-terminus of the second Fab fragment is fused to the N-terminus of the first Fc domain subunit, the C-terminus of the third Fab fragment is fused to the N-terminus of the second Fc domain subunit, and the C-terminus of the first Fc domain subunit is fused to the N-terminus of the first Fab fragment. Furthermore Hoogenboom et al. teach that swapping elements of an antibody Fab fragment, for example, by replacing (i) VL with VH, (ii) CL with CH1, or (iii) VL/CL with VH/CH1, may affect the affinity and/or specificity of the resultant swapped antigen-binding domain. Also Hoogenboom et al. teach that said replacement may alter the antibody flexibility and impact the biological behavior of an antibody comprising a swapped antigen-binding domain. As such one of ordinary skill in the art would have been motivated to modify the bispecific antigen-binding molecule of Brinkmann et al. to comprise one or more swapped antigen-binding domains, because the resultant bispecific antigen-binding molecule may, for example, have altered affinity or flexibility. While some modifications to the bispecific antigen-binding molecule of Brinkmann et al. would likely negatively impact affinity and/or flexibility, other modifications would be expected to improve affinity and/or flexibility, and one of ordinary skill in the art would have been motivated to screen different antigen-binding domain modifications to see which antigen-binding domain modifications yield bispecific antigen-binding molecules with improved affinity and/or flexibility. 
With respect to claim 48, as indicated above, Brinkmann et al. teach antibodies having the constant domain structure of full-length antibodies linked to an additional Fab fragment. One of ordinary skill in the art would appreciate that the term “Fab fragment” encompasses both traditional Fab fragments and variant Fab fragments, such as single chain Fab fragments. One of ordinary skill in the art could envision that the bispecific antigen-binding molecule of Brinkmann et al. and Hoogenboom et al. may comprise either traditional Fab fragments or single chain Fab fragments, because both types of Fab fragments would yield functional bispecific antigen-binding molecules.
With respect to claim 47, as indicated above, at [0179], Brinkmann et al. teach that bispecific antibodies of the invention may comprise more than two antigen binding sites, one or more of which may be identical, as long as said bispecific antibody comprises binding sites for two different antigens. Additionally at [0022], Brinkmann et al. teach bispecific antibodies that bind EGFR and IGF-1R. Based upon these teachings, one of ordinary skill in the art would have been motivated to prepare the trivalent, bispecific antibody of Brinkmann et al. to comprise either a) one EGFR binding site and two IGF-1R binding sites or b) one IGF-1R binding site and two EGFR binding sites. At [0004], Brinkmann et al. teach that EGFR is a tumor cell antigen that is overexpressed in numerous malignancies. Furthermore as evidenced by Schillaci et al. (Cellular Immunology, 183: 157-161, 1998), IGF-1R is expressed by T cells, and as such, IGF-1R meets the limitation of a T cell surface receptor. Therefore the invention of Brinkmann et al. and Hoogenboom et al. meets the limitations of a bispecific antigen-binding molecule, wherein the molecule provides monovalent binding to a first antigen that is a T cell surface receptor and bivalent binding to a second antigen that is a tumor cell antigen.
Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time of the invention, as evidenced by the references.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F, 9:00-6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON B MOSELEY II/Examiner, Art Unit 1642